UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4228


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TYRONE DEVON UTLEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:12-cr-00094-FL-1)


Submitted: November 21, 2017                                       Decided: April 5, 2018


Before GREGORY, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, Kristine L.
Fritz, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyron Devon Utley seeks to appeal his 88-month sentence for being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (2012). His attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal, but questioning whether the district court erroneously

applied a four-level Sentencing Guidelines enhancement for possession of the firearm in

connection with another felony. The Government has filed a motion to dismiss the

appeal on the grounds that this issue falls within the scope of Utley’s waiver of appellate

rights. We dismiss in part and affirm in part.

       We review the validity of a defendant’s waiver of appellate rights de novo. United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013). “A defendant may waive the right

to appeal his conviction and sentence so long as the waiver is knowing and voluntary.”

Id. “Generally, if a district court questions a defendant regarding the waiver of appellate

rights during the Rule 11 colloquy and the record indicates that the defendant understood

the full significance of the waiver, the waiver is valid.” United States v. Thornsbury, 670
F.3d 532, 537 (4th Cir. 2012).

       Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Utley knowingly and voluntarily waived his right to appeal his

sentence, reserving only the right to appeal a sentence in excess of the Guidelines range

established at sentencing, and to raise claims of prosecutorial misconduct or ineffective

assistance of counsel.    His claim that the district court erroneously calculated his



                                             2
Guidelines range is barred by his appeal waiver. We therefore grant the Government’s

motion to dismiss in part and dismiss Utley’s appeal of his sentence.

      Pursuant to Anders, we have reviewed the entire record and have found no

meritorious, nonwaived issues for appeal. We therefore affirm Utley’s conviction. This

court requires that counsel inform Utley, in writing, of the right to petition the Supreme

Court of the United States for further review. If Utley requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation. Counsel’s motion must state that a

copy thereof was served on Utley.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid in the

decisional process.

                                                                   DISMISSED IN PART,
                                                                    AFFIRMED IN PART




                                            3